--------------------------------------------------------------------------------

Exhibit 10.4

--------------------------------------------------------------------------------

 
AMENDMENT NO. 2


TO


SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT


IN THE AMOUNT OF US$8,000,000


BY AND AMONG


RICEBRAN TECHNOLOGIES,
as Borrower,


NUTRACEA, LLC,
SRB-IP, LLC,
 SRB-MERM, LLC,
 SRB-LC, LLC,
 SRB-MT, LLC,
 SRB-WS, LLC,
 RICEX COMPANY,
 RICEX NUTRIENTS, INC.,
 RICE SCIENCE, LLC,
 RICE RX, LLC,
as Joint and Several Guarantors,


AND


TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender
 

--------------------------------------------------------------------------------

 
October 11, 2013



--------------------------------------------------------------------------------


AMENDMENT NO. 2 TO
SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT


THIS AMENDMENT NO. 2 TO SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this
“Amendment”) is made as of October 11, 2013 (the “Effective Date”), by and among
(i) RICEBRAN TECHNOLOGIES, a corporation incorporated under the laws of the
State of California, as borrower (the “Borrower”), (ii) NUTRACEA, LLC, a limited
liability company organized and existing under the laws of the State of
Delaware, SRB-IP, LLC, limited liability company organized and existing under
the laws of the State of Delaware, SRB-MERM, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, SRB-LC, LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, SRB-MT, LLC, a limited liability company organized and existing under
the laws of the State of Delaware, SRB-WS, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, RICEX COMPANY, a
corporation incorporated under the laws of the State of Delaware, RICEX
NUTRIENTS, INC., a corporation incorporated under the laws of the State of
Montana, RICE SCIENCE, LLC, a limited liability company organized and existing
under the laws of the State of Delaware, and RICE RX, LLC, a limited liability
company organized and existing under the laws of the State of Delaware, as joint
and several guarantors (together, jointly and severally, the “Guarantors” and
together with the Borrower, the “Credit Parties”), and (iii) TCA GLOBAL CREDIT
MASTER FUND, LP, a limited partnership organized and existing under the laws of
the Cayman Islands, as lender (the “Lender”).
 
W I T N E S S E T H
 
WHEREAS, the Credit Parties and the Lender have entered into that certain senior
secured revolving credit facility agreement, dated as of April 30, 2013 (the
“Credit Agreement”), pursuant to which the Lender agreed to make available to
the Borrower a secured revolving loan in the amount of up to Eight Million
United States Dollars (US$8,000,000), subject to the terms and conditions
therein contained, and of this amount, the Lender made an initial principal
advance of One Million Four Hundred Thousand United States Dollars
(US$1,400,000) to the Borrower;
 
WHEREAS, the Credit Parties have previously entered into that certain amendment
no. 1 to the Credit Agreement, dated as of July 18, 2013 (“Amendment No. 1”),
pursuant to which the Lender advanced an additional principal amount of Six
Hundred Thousand United States Dollars (US$600,000) to the Borrower
 
WHEREAS, as of the Effective Date, a total aggregate principal amount of Two
Million United States Dollars (US$2,000,000) of principal plus applicable
interest are outstanding;
 
WHEREAS, in connection with this Amendment, the Borrower has requested and the
Lender has agreed to advance an additional principal amount of Eight Hundred
Thousand United States Dollars (US$800,000) to the Borrower for working capital
financing for Borrower and for any other purposes permitted under the Amended
Credit Agreement, as further amended hereby;
 
WHEREAS, in consideration of the advance to be made by the Lender to the
Borrower in connection herewith, the Borrower has, inter alia, agreed (i) to
increase the Reserve Amount from fifteen percent (15%) of the Revolving Loan
Commitment to twenty percent (20%) of the Revolving Loan Commitment; (ii)
beginning in January 2014, repay the outstanding principal amounts pursuant to a
repayment schedule set forth herein, and (iii) beginning in January 2014, pay
the Facility Fee Shares pursuant to a payment schedule set forth herein, each
effective as of the Effective Date;
2

--------------------------------------------------------------------------------

WHEREAS, the parties to this Amendment desire to further amend the Credit
Agreement, as previously amended by Amendment No. 1 (as previously amended
thereby, the “Amended Credit Agreement”), as set forth herein.
 
NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.            Defined Terms.  Unless otherwise defined herein, the capitalized
terms used herein shall have the meanings assigned to such terms in the Amended
Credit Agreement.
 
2.            Amendment of the Amended Credit Agreement.  Subject to the terms
and conditions of this Amendment, the Amended Credit Agreement is hereby further
amended and supplemented as follows:
 
(a)          all references to the “Senior Secured Revolving Credit Facility
Agreement” or the “Agreement” contained in the Amended Credit Agreement shall be
deemed to refer to the Amended Credit Agreement as further amended hereby;
 
(b)          The definition of “Mandatory Principal Repayment Amount” shall be
inserted as follows in Section 1.1, in the appropriate alphabetical order, and
each subsequent definition contained in Section 1.1 shall be renumbered
accordingly:
 
“Mandatory Principal Repayment Amount” shall have the meaning given to it in
Section 2.1(d)(i).
 
(c)          The definition of “Reserve Amount” in Section 1.1 shall be revised
as follows:
 
“Reserve Amount” shall mean an amount, expressed in Dollars, equal to Three
Hundred Thousand and No/100 United States Dollars (US$300,000), which amount
shall be increased each month following October 2013 by an amount equal to
twenty percent (20%) of all Receipts received into the Lock Box Account in that
month until such time as the Reserve Amount equals twenty percent (20%) of the
then applicable Revolving Loan Commitment.
 
(d)          The definition of “Share Value” in Section 1.1 shall be revised as
follows:
 
“Share Value” shall mean a dollar amount of Five Hundred Twenty-Three Thousand
and No/100 United States Dollars (US$523,000.00).
 
(e)          Section 2.1(c) shall be revised to replace the first two (2)
sentences with the following:
3

--------------------------------------------------------------------------------

Except as otherwise provided in this Section, the outstanding principal balance
of the Revolving Loans and interest shall be repaid on or before the Revolving
Loan Maturity Date.  Unless otherwise expressly agreed by Lender, principal
amounts repaid on the Revolving Note may not be re-borrowed.
 
(f)           Section 2.1(d)(i) shall be deleted in its entirety and shall be
replaced with the following:
 
Mandatory Principal Repayments; Overadvances.  Beginning January 15, 2014 and
continuing on the fifteenth (15th) day of each subsequent month (or the
immediately subsequent business day if such day is not a business day), the
Borrower shall make principal payments to the Lender in the following amounts:
 
January 2014
 
$
175,000
 
February 2014
 
$
175,000
 
March 2014
 
$
200,000
 
April 2014
 
$
225,000
 
May 2014
 
$
250,000
 
June 2014
 
$
275,000
 
July 2014
 
$
300,000
 
August 2014
 
$
300,000
 
September 2014
 
$
300,000
 
October 2014
 
$
300,000
 
November 2014
 
$
300,000
 

 
(such amount each month, the “Mandatory Principal Repayment Amount”)
 
In addition to Borrower’s obligation to make principal payments hereunder,
Lender is permitted to use amounts in the Lock Box Account toward the payment of
the outstanding principal balance of all Revolving Loans, provided, however,
that the use of funds in the Lock Box Account toward principal repayments shall
not be in excess of the amounts provided in the payment schedule above in any
given month.  All Revolving Loans hereunder shall be repaid by Borrower as
provided in this Section, on or before the Revolving Loan Maturity Date, unless
payable sooner pursuant to the provisions of this Agreement.  In the event the
aggregate outstanding principal balance of all Revolving Loans hereunder exceed
the Revolving Loan Availability, Borrower shall, upon notice or demand from
Lender, immediately make such repayments of the Revolving Loans or take such
other actions as shall be necessary to eliminate such excess
4

--------------------------------------------------------------------------------

(g)         Section 2.1(e)(i) shall be revised to replace the ninth (9th)
sentence therein with the following text:
 
The Credit Parties and Lender agree that all payments made to such Lock Box
Account, whether in respect of Receipts, as proceeds of other collateral, or
otherwise, will be swept from the Lock Box Account to Lender on each Payment
Date to be applied according to the following priorities: (1) to unpaid fees and
expenses due hereunder including, without limitation, any recurring fees due
pursuant to Section 2.2 hereof; (2) to any custodian/back-up servicer (if
applicable); (3) to accrued but unpaid interest owed under Sections 2.1(c) and
2.4 hereof; (4) to any accrued but unpaid Receipts Collection Fee; (5) if at any
time the Lender is not holding, in the Lock Box Account, an amount equal to at
least the Reserve Amount, then twenty percent (20%) of all Receipts received
into the Lock Box Account shall be withheld and applied by Lender to amounts
required to establish the Reserve Amount, until a Reserve Amount equal to twenty
percent (20%) of the then applicable Revolving Loan Commitment is reached, which
Reserve Amount (or portion thereof) may be kept and maintained in the Lock Box
Account during the duration of this Agreement as additional security for the
Obligations; (6) to amounts payable pursuant to Section 2.1(d), including, but
not limited to, the Mandatory Principal Repayment Amount; (7) to amounts payable
pursuant to 2.2(g) and (8) during the continuance of an Event of Default, to
Lender (including any Reserve Amount then in the Lock Box Account), to reduce
the outstanding Revolving Loan balance to zero (each of the foregoing payments,
the “Lock Box Payments”).
 
(h)         Section 2.2(g)(i) shall be revised to replace the first (1st)
sentence therein with the following text:
 
The Borrower shall pay to Lender a fee for investment banking and advisory
services provided by the Lender to the Borrower by issuing to Lender in an
unregistered offering that number of shares of the Borrower’s Common Stock equal
to the Share Value.
 
(i)            Section 2.2(g)(ii) shall be revised to delete the first (1st)
sentence therein in its entirety and replace the third (3rd) sentence therein in
its entirety with the following:
 
At any time the Lender may elect, the Lender may deliver to the Borrower a
reconciliation statement showing the net proceeds actually received by the
Lender from the sale of the Facility Fee Shares, which net proceeds for purposes
of this Agreement shall equal the total purchase price of those shares in the
open market, less any broker’s fees paid to execute the orders for such sales
(the “Sale Reconciliation”).
 
(j)            Section 2.2(g)(iii) shall be replaced in its entirety with the
following:
 
Mandatory Redemption. Beginning January 15, 2014 and continuing on the fifteenth
(15th) day of each subsequent month (or the immediately subsequent business day
if such day is not a business day), the Borrower shall redeem the Facility Fee
Shares for an amount equal to the aggregate Share Value, as follows:
5

--------------------------------------------------------------------------------

January 2014
 
$
50,000
 
February 2014
 
$
50,000
 
March 2014
 
$
50,000
 
April 2014
 
$
50,000
 
May 2014
 
$
50,000
 
June 2014
 
$
50,000
 
July 2014
 
$
50,000
 
August 2014
 
$
50,000
 
September 2014
 
$
50,000
 
October 2014
 
$
73,000
 

The Lender may attempt to sell the Facility Fee Shares in accordance with
Section 2.2(g)(ii) and applicable securities laws to satisfy the above amounts
due, provided, however, that Lender shall not have an affirmative obligation to
do so and any failure on the part of the Lender to sell or attempt to sell the
Facility Fee Shares for any reason shall not adversely affect Lender’s rights
under this Section or under any other Section of the Credit Agreement.  Any cash
proceeds received by the Lender from any sales of Facility Fee Shares, if any,
shall be deducted from the amounts provided in the payment schedule above in
reverse chronological order.  Payment made pursuant to this Section shall be
payable by wire transfer to an account designated by Lender.
 
(k)          Section 2.2(g)(vi) shall be added as follows:
 
Limitations. The Borrower shall not affect any issuance of shares of Common
Stock in connection with any Loan Document or otherwise, and the Lender shall
not have the right to receive shares of Common Stock to the extent that after
giving effect to issuance, the Lender (together with its Affiliates and any
Persons acting as a group together with the Lender or any of the its Affiliates)
would beneficially own shares of Common Stock in excess of 9.99% of the number
of issued and outstanding shares of Common Stock.  The restriction described in
this Section may be waived, in whole or in part, upon sixty-one (61) days’ prior
notice from the Lender to the Borrower to increase such percentage.
 
3.            Principal Advance.  On the Effective Date, the Lender shall
advance to the Borrower a principal amount equal to Eight Hundred Thousand
United States Dollars (US$800,000), provided that all conditions precedent
contained herein have been satisfied, in the Lender’s sole and absolute
discretion.
 
4.            Use of Proceeds.  Notwithstanding anything which may be contained
in the Amended Credit Agreement to the contrary, the principal advance being
made in connection with this Amendment shall be used by the Borrower pursuant to
the Use of Proceeds Confirmation delivered by the Borrower to the Lender in
connection herewith.
 
5.            Renewal of Revolving Loan.  Pursuant to Section 2.3 of the Amended
Credit Agreement, by its execution hereof, the Borrower hereby provides written
notice to Lender of Borrower’s election to renew the Revolving Loan Commitment
and extend the Revolving Loan Maturity Date until November 17, 2014 (subject to
the terms and conditions of the Amended Credit Agreement, as further amended
hereby) and, by its execution hereof, the Lender hereby consents and agrees to
such renewal and extension.
6

--------------------------------------------------------------------------------

6.            Issuance of Amended and Restated Promissory Note.  Subject to the
terms and conditions of this Amendment, the Borrower shall and does hereby agree
to issue to the Lender (consented and agreed to by each of the Guarantors),
simultaneously with the execution of this Amendment, an original promissory note
in the principal amount of Two Million Eight Hundred Thousand United States
Dollars (US$2,800,000), or such lesser principal amount as may be outstanding
from time to time, dated as of the Effective Date, in the form attached hereto
as Exhibit A (the “Amended and Restated Promissory Note”).
 
7.            Cancellation of Existing Promissory Note.  By the Credit Parties’
execution and delivery to the Lender of the Amended and Restated Promissory
Note, that certain promissory note originally issued by the Borrower in favor of
the Lender, dated July 18, 2013, in the original principal amount of Two Million
Four Hundred Thousand United States Dollars (US$2,400,000) shall be hereby
immediately and irrevocably cancelled without further action on the part of the
Lender or the Credit Parties.  It is the intention of the parties that while the
Amended and Restated Promissory Note amends, restates, replaces and supersedes
the existing promissory note, in its entirety, the issuance of the Amended and
Restated Promissory Note is not in payment or satisfaction of the existing
promissory note, but rather is the substitute of one evidence of debt for
another without any intent to extinguish the existing debt.
 
8.            Waiver of Event of Default.  The Borrower is currently in default
with respect to Section 2.2(g)(vi) of the Credit Agreement due to Borrower’s
failure to register the Facility Fee Shares currently in Lender’s possession in
the registration statement filed on Form S-1 with the United States Securities
and Exchange Commission on September 30, 2013.  Lender has agreed, in
consideration of the Borrower entering into this Amendment and agreeing to pay
the fees in connection herewith, to immediately and forever waive the existing
default and Event of Default relating to Section 2.2(g)(vi).  By its execution
hereof, such default and Event of Default is hereby immediately and forever
waived.  Such waiver shall not effect Lender’s ability to declare a default or
an Event of Default for any other reason, including, but not limited to,
Borrower’s failure to comply with Section 2.2(g)(vi) following the date hereof.
 
9.            Representations and Warranties of the Credit Parties.  The Credit
Parties each represent and warrant to the Lender that immediately after giving
effect to this Amendment, the representations and warranties of each Credit
Party set forth in the Amended Credit Agreement, as further amended hereby, are
true and correct in all material respects and no Default or Event of Default
shall have occurred and be continuing.
 
10.         Security Interest Confirmation.  The Credit Parties each hereby
represent, warrant and covenant that (i) the Lender’s security interests in all
of the “Collateral” (as such term is defined in each Security Agreement executed
by each of the Credit Parties in connection with the Credit Agreement) are and
remain valid, perfected, security interests in such Collateral, (ii) the
additional principal amount advanced by the Lender in connection with this
Amendment and the Amended and Restated Promissory Note and any and all
additional obligations incurred by the Credit Parties in connection therewith
constitute Obligations (as defined in the Credit Agreement) and such additional
principal amount and additional obligations are each secured by Lender’s
security interests in all of the Collateral, and (iii) the Credit Parties have
not granted any other encumbrances or security interests of any nature or kind
in favor of any other Person affecting any of such Collateral, other than
Permitted Liens.
7

--------------------------------------------------------------------------------

11.         No Defaults.  Each Credit Party hereby represents and warrants that
as of the Effective Date there exists no Event of Default or any condition
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default.
 
12.         Covenants.  Each Credit Party hereby reaffirms that each has duly
performed and observed the covenants and undertakings set forth in the Credit
Agreement and each Loan Document, and each covenants and undertakes to continue
to duly perform and observe such covenants and undertakings, as amended hereby,
so long as the Amended Credit Agreement, as further amended hereby, shall remain
in effect.
 
13.         No Other Amendment.  All other terms and conditions of the Amended
Credit Agreement shall remain in full force and effect and the Amended Credit
Agreement shall be read and construed as if the terms of this Amendment were
included therein by way of addition or substitution, as the case may be.
 
14.         Ratification. The Credit Parties hereby acknowledge, represent,
warrant and confirm to the Lender that: (i) the Amended Credit Agreement, as
further amended hereby, and each of the Loan Documents executed by the Credit
Parties are valid and binding obligations of the Credit Parties, enforceable
against the Credit Parties in accordance with their respective terms; (ii) all
obligations of the Credit Parties under the Amended Credit Agreement, as further
amended hereby, and each of the Loan Documents are, shall be and continue to be
secured by and under the respective Security Agreements entered into by the
Credit Parties in connection with the Credit Agreement and all other Loan
Documents; (iii) there are no defenses, setoffs, counterclaims, cross-actions or
equities in favor of the Credit Parties to or against the enforcement of the
Amended Credit Agreement, as further amended hereby, or any of the Loan
Documents, and to the extent the Credit Parties have any defenses, setoffs,
counterclaims, cross-actions or equities against the Lender and/or against the
enforceability of the Amended Credit Agreement, as further amended hereby, or
any of the Loan Documents, the Credit Parties acknowledge and agree that same
are hereby fully and unconditionally waived; and (iv) no oral representations,
statements, or inducements have been made by the Lender or any agents or
representatives of the Lender with respect to the Amended Credit Agreement, as
further amended hereby, or any of the Loan Documents.
 
15.         Fees and Expenses.  The Borrower agrees to pay to the Lender, upon
the execution hereof, (i) a commitment fee equal to Sixteen Thousand United
States Dollars (US$16,000), (ii) a due diligence fee equal to Twelve Thousand
Five Hundred United States Dollars (US$12,500); (iii) a legal fee equal to
Twelve Thousand Five Hundred United States Dollars (US$12,500), (iii) an asset
monitoring fee equal to Two Thousand United States Dollars (US$2,000), and (iv)
all costs and expenses of the Lender and Lender's counsel in connection with the
preparation and execution of this Amendment, including, but not limited to,
documentary stamp tax fees, UCC-1 Financing Statement search fees, and
Certificate of Good Standing fees.  The Lender and the Borrower agree that all
fees payable by the Borrower to the Lender upon the execution hereof shall be
listed on the closing statement executed in connection herewith and offset
against the principal advance proceeds.
8

--------------------------------------------------------------------------------

16.         Share Issuance.  The Borrower shall pay to Lender a fee for
investment banking and advisory services provided by the Lender to the Borrower
on or prior to the Effective Date by issuing to Lender in an unregistered
offering that number of shares of the Borrower’s Common Stock equal to a dollar
amount of Ninety-Three Thousand United States Dollars (US$93,000.00), which such
amount (and any amounts paid to Lender pursuant to Section 16 of Amendment No.
1) is included within the definition of “Share Value”.  The parties agree that
the number of shares initially issuable to Lender in connection herewith shall
be One Million Three Hundred Twenty Eight Thousand Five Hundred Seventy One
(1,328,571) shares of the Borrower’s Common Stock (the “Shares”), which Shares
are “Borrower Securities” under the Credit Agreement.  The Borrower shall
instruct its transfer agent to issue certificates representing the Shares on the
Effective Date and shall cause its transfer agent (the “Transfer Agent”) to
deliver such certificates to Lender within five (5) Business Days from the
Effective Date.  In the event such certificates representing the Shares issuable
hereunder shall not be delivered to the Lender within five (5) Business Days of
the Effective Date, same shall be an immediate default under this Amendment, the
Amended Credit Agreement, as amended hereby, and the other Loan Documents.  The
Shares, when issued, shall be deemed to be validly issued, fully paid, and
non-assessable.  The Shares shall be deemed fully earned as of the Effective
Date, in consideration therefore, regardless of the amount or number of
Revolving Loans made hereafter.  Lender hereby makes as of the date hereof all
representations and warranties set forth in Section 13 of the Credit Agreement.
 
17.         Conditions Precedent.  The effectiveness of this Amendment shall be
expressly subject to the following conditions precedent, each in a form
satisfactory to the Lender in its sole discretion:
 
(a)         Amendment.  Each Credit Party shall have executed and delivered to
the Lender this Amendment;
 
(b)        Amended and Restated Promissory Note.  Each Credit Party shall have
executed and delivered to the Lender the Amended and Restated Promissory Note;
 
(c)          Use of Proceeds Confirmation.  The Borrower shall have delivered to
the Lender a Use of Proceeds Confirmation;
 
(d)         Closing Statement.  The Borrower shall have executed and delivered
to the Lender a Closing Statement;
 
(e)         Opinion of Counsel.  The Lender shall have received a customary
opinion of the Credit Parties’ counsel;
 
(f)           Corporate Documents.  The Lender shall have received such evidence
as it may require as to the authority of the officers or attorneys-in-fact
executing this Amendment and such other corporate documents it may request,
including, but not limited to, approval of the board of directors or managers of
each of the Credit Parties, resolutions of the shareholders of the Subsidiaries
of the Borrower, and an officer’s certificate of each Credit Party, each in form
and substance satisfactory to the Lender in its sole discretion;
 
(g)         Search Results.  The Lender shall have received copies of UCC search
reports dated such a date as is reasonably acceptable to Lender, listing all
effective financing statements which name the Credit Parties and/or their
subsidiaries, under their present name and any previous names, as debtors,
together with copies of such financing statements;
9

--------------------------------------------------------------------------------

(h)         Certificate of Good Standing.  The Lender shall have received a
Certificate of Good Standing from the Secretary of State of the state of
organization of each Credit Party, and each subsidiary thereof, evidencing the
good standing thereof;
 
(i)            Fees Paid.  The Lender or its counsel shall have received payment
in full of all fees and expenses due under this Amendment; and
 
(j)            Eligible Accounts.  The Borrower shall have delivered such
evidence to the Lender as the Lender shall request evidencing the amount of
Eligible Accounts and the Lender shall be satisfied, in its sole discretion,
with such amount and that such amount permits an additional principal advance
hereunder;
 
(k)          No Event of Default; Representations and Warranties.  The Lender
shall be satisfied, and shall have received a certificate signed by a duly
authorized officer of each Credit Party, dated such a date as is reasonably
acceptable to Lender, that (i) no Event of Default or event which, with the
passage of time, giving of notice or both would become an Event of Default have
occurred and be continuing; and (ii) the representations and warranties of the
Borrower contained in the Amended Credit Agreement, as further amended hereby,
shall be true on and as of the Effective Date (except to the extent such
representation or warranty expressly relates to an earlier date).
 
18.         Execution in Counterparts.  This Amendment may be executed in one or
more counterparts, all of which taken together shall be deemed and considered
one and the same Amendment, and same shall become effective when counterparts
have been signed by each party and each party has delivered its signed
counterpart to the other party. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format file or other
similar format file, such signature shall be deemed an original for all purposes
and shall create a valid and binding obligation of the party executing same with
the same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.
 
19.         Authority and Approval of Agreement; Binding Effect.  The execution
and delivery by the Credit Parties of this Amendment, and the documents executed
and delivered in connection herewith, and the performance by Credit Parties of
all of its obligations hereunder and thereunder, have been duly and validly
authorized and approved by the Credit Parties and its boards of directors
pursuant to all applicable laws, and other than the corporate action or
resolutions delivered by the Credit Parties in connection with this Amendment,
no other corporate action or consent on the part of the Credit Parties, its
board of directors, stockholders or any other Person is necessary or required by
the Credit Parties to execute this Amendment, and the documents executed and
delivered in connection herewith and therewith, to consummate the transactions
contemplated herein and therein, or perform all of the Credit Parties’
obligations hereunder and thereunder.  This Amendment, and each of the documents
executed and delivered in connection herewith and therewith, have been duly and
validly executed by the Credit Parties (and the officer executing this Amendment
and all such other documents is duly authorized to act and execute same on
behalf of the Credit Parties) and constitute the valid and legally binding
agreements of the Credit Parties, enforceable against the Credit Parties in
accordance with their respective terms.
10

--------------------------------------------------------------------------------

20.         GOVERNING LAW.  EXCEPT IN THE CASE OF THE MANDATORY FORUM SELECTION
CLAUSE SET FORTH HEREIN, THIS AMENDMENT, THE AMENDED CREDIT AGREEMENT, AS
FURTHER AMENDED HEREBY, THE LOAN DOCUMENTS AND THE AMENDED AND RESTATED
PROMISSORY NOTE SHALL BE SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAWS.
 
21.          MANDATORY FORUM SELECTION.  ANY DISPUTE ARISING UNDER, RELATING TO,
OR IN CONNECTION WITH THE AMENDMENT OR RELATED TO ANY MATTER WHICH IS THE
SUBJECT OF OR INCIDENTAL TO THE AMENDMENT (WHETHER OR NOT SUCH CLAIM IS BASED
UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION
AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA.
 THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND
GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW.
 
22.          Amendment Effective Date.  All references in any Loan Document to
the Credit Agreement on and after the date hereof shall be deemed to refer to
the Amended Credit Agreement as further amended hereby, and the parties hereto
agree that on and after the Effective Date, the Amended Credit Agreement, as
further amended hereby, is in full force and effect.


[signature pages follow]
11

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the Effective Date.


BORROWER:
 
 
 
 
RICEBRAN TECHNOLOGIES
 
 
 
 
By:
/s/ W. John Short
 
Name:  
W. John Short
 
Title:
Chief Executive Officer
 
 
 
 
LENDER:
 
 
 
 
TCA GLOBAL CREDIT MASTER FUND, LP
 
 
 
 
By:
TCA Global Credit Fund GP, Ltd.
 
Its:
General Partner
 
 
 
 
By:
/s/ Robert Press
 
Name:
Robert Press
 
Title:
Director
 



[ signature page 1 of 3 ]

--------------------------------------------------------------------------------


CONSENT AND AGREEMENT
 
The undersigned, referred to in the foregoing amendment no. 2 to the senior
secured revolving credit facility agreement (the “Amendment”) as a guarantor,
hereby consents and agrees to said Amendment and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said Amendment.
 
GUARANTORS:
 
 
 
 
NUTRACEA, LLC
 
 
 
 
By:
/s/ W. John Short
 
Name:  
W. John Short
 
Title:
President & CEO
 
 
 
 
SRB-IP. LLC
 
 
 
 
By:
/s/ W. John Short
 
Name:
W. John Short
 
Title:
President & CEO
 
 
 
 
SRB-MERM, LLC
 
 
 
 
By:
/s/ W. John Short
 
Name:
W. John Short
 
Title:
President & CEO
 
 
 
 
SRB-LC, LLC
 
 
 
 
By:
/s/ W. John Short
 
Name:
W. John Short
 
Title:
President & CEO
 
 
 
 
SRB-MT, LLC
 
 
 
 
By:
/s/ W. John Short
 
Name:
W. John Short
 
Title:
President & CEO
 



[ signature page 2 of 3 ]

--------------------------------------------------------------------------------


SRB-WS, LLC
 
 
 
 
By:
/s/ W. John Short
 
Name:  
W. John Short
 
Title:
President & CEO
 
 
 
 
RICEX COMPANY
 
 
 
 
By:
/s/ W. John Short
 
Name:
W. John Short
 
Title:
President
 
 
 
 
RICE SCIENCE LLC
 
 
 
 
By:
/s/ W. John Short
 
Name:
W. John Short
 
Title:
President
 
 
 
 
RICE RX, LLC
 
 
 
 
By:
/s/ W. John Short
 
Name:
W. John Short
 
Title:
President
 



[ signature page 3 of 3 ]

--------------------------------------------------------------------------------


EXHIBIT A


AMENDED AND RESTATED PROMISSORY NOTE
 
 
4

--------------------------------------------------------------------------------